Exhibit 10.29

 

LOGO [g679452dsp03.jpg]

January 11, 2019

Dear Ms. Frimerman,

On behalf of Calyxt, Inc., (the “Company”), I am pleased to offer you a position
with the Company as General Counsel. This offer letter agreement (this “Letter”)
sets forth the terms of your offer which, if you accept, will govern your
employment with the Company.

 

  1.

Certain Definitions. Certain words or phrases used in this Letter with initial
capital letters will have the meanings set forth in paragraph 9 hereof.

 

  2.

Employment. If you accept the terms of this Letter by January 21, 2019, the
Company will employ you beginning on February 11, 2019 (the “Effective Date”) at
the latest, upon the terms and conditions set forth in this Letter, and ending
as provided in paragraph 6 hereof. Notwithstanding anything in this Letter to
the contrary, you will be an at-will employee of the Company and you or the
Company may terminate your employment with the Company for any reason or no
reason at any time. The period during which you are employed by the Company is
referred to in this Letter as the “Employment Term.”

 

  3.

Position and Duties. You shall serve as General Counsel of the Company and shall
have the duties, responsibilities and authority consistent with an executive
serving in such position, subject to the Company’s sole right to expand or
reduce such duties, responsibilities and authority, either generally or in
specific instances. You shall devote your full-time business time and attention
to the performance of your duties under this Letter and will not engage in any
other business activities or serve on boards of directors or similar bodies of
other organizations without the prior consent of the Company’s Board of
Directors. Notwithstanding the foregoing, you will be permitted to (a) purchase
and own less than five percent (5%) of the publicly-traded securities of any
corporation, provided that such ownership represents a passive investment and
that you are not a controlling person of, or a member of a group that controls
such corporation, and provided further that this ownership does not interfere
with the performance of your duties and responsibilities to the Company,
including but not limited to the duties and responsibilities set forth in this
Section 3. You will report to the Chief Executive Officer of the Company.

 

2800 Mount Ridge Road, Roseville, MN 55113

(651) 683-2803

www.calyxt.com



--------------------------------------------------------------------------------

LOGO [g679452dsp03.jpg]

 

 

  4.

Place of Employment.

The principal place of your employment will be the Company’s office in
Roseville, Minnesota, except that you may be required to travel on Company
business during your employment.

 

  5.

Compensation and Benefits.

 

  a.

Salary. The Company shall pay you an annualized salary of $275,000 (the “Base
Salary”) during the Employment Period in periodic installment in accordance with
the Company’s payroll practices as may be in effect from time to time, but not
less frequently than monthly. Your Base Salary will be subject to review at
least annually by the Board and the Board may, but will not be required to,
increase your Base Salary during the Employment Term.

 

  b.

Cash Sign-On Bonus.

 

  i.

In consideration of your foregone compensation at your previous employer, the
Company will give you a one-time Cash Sign-On Bonus in the amount of one hundred
thousand dollars ($100,000), minus all appropriate deductions for local, state,
federal and payroll tax withholdings. This Bonus will be payable thirty
(30) days of the Effective Date.

 

  ii.

The Cash Sign-On Cash Bonus will be vested in the amount of 50% on the date of
payment, an additional 25% on the first anniversary of the date of payment, and
25% on the second anniversary of the payment.

 

  iii.

If you voluntarily terminate your employment with the Company or your employment
is terminated by the Company for Cause one (1) year after the Effective Date,
you agree to repay the entire unvested gross amount of the Cash Sign-On Bonus to
the Company. If you voluntarily terminate your employment with the Company or
your employment is terminated by the Company for Cause before the first
anniversary of the Effective Date, you agree to repay the entire gross amount of
the Cash Sign-On Bonus to the Company. The reimbursement will be made by
certified or bank check no later than thirty (30) days following your
Termination Date. In the event of a repayment, the Company will make appropriate
adjustments to your tax withholdings, reflecting the fact of said repayment.

 

Page 2 of 18



--------------------------------------------------------------------------------

LOGO [g679452dsp03.jpg]

 

 

  c.

Annual Performance Bonus. For each calendar year of the Employment Term, you
will be eligible to receive an annual performance bonus (“Annual Performance
Bonus”) from the Company, with an amount of such bonus equal up to forty percent
(40%) of your Base Salary and a multiplier on Annual Target of 0.7 to 1.5x. You
are eligible to earn a prorated Annual Performance Bonus for your individual
contribution and the Company’s performance between the Effective Date and
December 31, 2019. Your Annual Performance Bonus will be based on achievement of
individual and/or Company performance goals that are established by the Board in
its sole discretion at the beginning of each calendar year. Following the close
of each calendar year, the Board shall determine whether you have earned an
Annual Performance Bonus, and the amount of any such bonus, based on the goals
established at the beginning of the year. Payment of the Annual Performance
Bonus is expressly conditioned upon your employment with the Company on the date
the Annual Performance Bonus is paid, except as provided in paragraph 6(e) below
and as provided in paragraph 6(d) in case of Termination Without Cause (as
defined in paragraph 9) and conditions detailed in paragraph 7. The Annual
Performance Bonus will be paid within seventy-five (75) days after the end of
the calendar year to which it relates. Your target Annual Performance Bonus will
be subject to periodic review and adjustment by the Board, in its sole
discretion, from time to time.

 

  d.

Equity Award.

 

  e.

Not later than thirty days after the Effective Date, subject to the Board
approval, you will be granted a stock option (the “Option”) to purchase up to
100,000 shares of the Company’s Common Stock, pursuant to the Company’s Stock
Incentive Plan (the “Plan”).

 

  f.

You will be eligible to participate in and receive additional stock option or
equity award grants under the Company’s current and future equity incentive
plans from time to time in the sole discretion of the Board, and in accordance
with the terms and conditions of such plans.

 

Page 3 of 18



--------------------------------------------------------------------------------

LOGO [g679452dsp03.jpg]

 

 

  g.

Executive Benefits Package. You will be entitled during your employment to
participate in the Company’s Executive Benefits Package. The Company’s
“Executive Benefits Package” means those benefits (including benefits for which
substantially all of the employees of the Company are from time to time
generally eligible), as determined from time to time by the Company’s Board of
Directors (the “Board”). The Company reserves the right to amend or cancel any
employee benefit plans, programs, or practices at any time in its sole
discretion, subject to the terms of the employee benefit plan and applicable
law.

 

  h.

Vacation. During the Employment Period, you will be entitled to take paid
vacation pursuant to the Company’s existing policies regarding paid vacations.
You will be entitled to accrue twenty (20) days of paid vacation per calendar
year. Beginning on the Effective Date, your vacation time will accrue on a
monthly basis at a rate of 1.67 days per month. Vacation time that is not used
by you in the calendar year it accrues may be carried over to the next calendar
year, but you will cease to accrue additional vacation time beyond your annual
accrual (i.e., 20 days) in any calendar year until you have taken vacation and
your accrued vacation time has dropped below the maximum annual accrual of 20
days.

 

  6.

Termination Events.

Your employment with the Company will continue until terminated upon the
occurrence of any of the following events:

  a.

Your death;

 

  b.

Your Permanent Disability;

 

  c.

Your written notice of your termination of your employment to the CEO;

 

  d.

The termination of your employment by the Company at any time Without Cause (as
defined in paragraph 9) with the termination to take effect as determined by the
Company; or

 

  e.

The termination of your employment by the Company For Cause (as defined in
paragraph 9), with the termination to take effect immediately upon written
notice by the Company to the Employee or upon a date determined by the Company.

 

Page 4 of 18



--------------------------------------------------------------------------------

LOGO [g679452dsp03.jpg]

 

 

  7.

Consequences of Termination.

 

  a.

Compensation upon Termination by Company—For Cause. Upon the termination of your
employment For Cause, you will cease to have any rights to Base Salary, bonus
awards, expense reimbursements, fringe benefits or any other compensation or
benefits of any nature, except that you will be entitled to receive any Base
Salary that has accrued but is unpaid, any reimbursable expenses that have been
incurred but are unpaid as of your Termination Date, which will be paid in
accordance with Company’s usual payroll procedures (collectively, the “Accrued
Amounts”).

 

  b.

Compensation upon Termination by Company—Not For Cause.

 

  c.

Upon the termination Without Cause of your employment provided for in paragraph
6(d), you will cease to have any rights to Base Salary, bonus awards, expense
reimbursements, fringe benefits or any other compensation or benefits of any
nature, except that you will be entitled to receive the Accrued Amounts, Annual
Performance Bonus on a prorata temporis basis.

 

  d.

So long as you are complying with the non-compete and other applicable
obligations set forth in this agreement, the Company shall continue to pay you
Severance Pay in an amount equal to twelve (12) months of Base Salary at a rate
in effect on the date of termination, reduced by any required federal, state and
local taxes and any other applicable withholdings or deductions, with the
Company’s payment of such salary continuation payable in periodic installments
in accordance with the Company payroll practices. You agree and acknowledge that
the Company may condition the receipt of any Severance Pay due to you pursuant
to this paragraph upon: (i) you entering into a full release of claims in favor
of the Company, its affiliates and subsidiaries and their respective officers
and directors and separation agreement in such form as to be provided by the
Company and (ii) such general release becomes effective within twenty-one
(21) business days after the day it is provided to you for execution, and is not
thereafter revoked by you, and provided further that you comply with all terms
and conditions of this separation agreement, you will receive the benefit to
which you are entitled. In the event the Company invokes its non-compete option
as provided for in paragraph 8(b), your severance payment will end and the other
terms and conditions of this separation agreement will continue.

 

  e.

Compensation upon Termination—By You. Upon your voluntary termination of your
employment provided for in paragraph 6(c), you will cease to have any rights to
Base Salary, bonus awards, expense reimbursements, fringe benefits or any other
compensation or benefits of any nature, except that you will be entitled to
receive the Accrued Amounts.

 

Page 5 of 18



--------------------------------------------------------------------------------

LOGO [g679452dsp03.jpg]

 

 

  f.

Compensation Upon Termination—Death or Permanent Disability. In the event your
employment is terminated because of death or Permanent Disability, you will
cease to have any rights to Base Salary, bonus awards, expense reimbursements,
fringe benefits or any other compensation or benefits of any nature, except that
you will be entitled to receive the Accrued Amounts, Annual Performance Bonus on
a prorata temporis basis and participate in Company insurance plans pursuant to
the terms and conditions thereof. In the event your employment is terminated as
a result of your death, your spouse or, if you are not married at the time of
your death, your estate will be entitled to the Accrued Amounts.

 

  8.

Competitive Activity; Confidentiality; Non-Solicitation; Discoveries and
Inventions; Works Made for Hire.

 

  a.

Acknowledgements and Agreements. You hereby acknowledge and agree that in the
performance of your duties to the Company, you will be brought into frequent
contact with existing Customers and Potential Customers of the Company
throughout the world. You agree that trade secrets and confidential information
of the Company, more fully described in subparagraph 8(e)(i), gained by you
during your association with the Company, have been developed by the Company
through substantial expenditures of time, effort and money and constitute
valuable and unique property of the Company. You further understand and agree
that the foregoing makes it necessary for the protection of the Company’s
Business that you do not compete with the Company during your employment with
the Company and that you do not compete with the Company for a reasonable period
thereafter, as further provided in the following subparagraphs.

 

  b.

Competitive Activity.

 

  i.

While employed by the Company, and for a period of one (1) year following your
Termination Date, you are obligated to provide notice to Calyxt of future
activity and responsibilities (as provided for in subparagraph 8(b)(ii)) prior
to starting a new position. Upon receipt of such notice, the Company will have a
10-day window to exercise a non-compete for a period not to exceed 12 months
from the Termination Date.

 

Page 6 of 18



--------------------------------------------------------------------------------

LOGO [g679452dsp03.jpg]

 

 

  ii.

In the event (i) you are terminated without cause by the Company, (ii) the
Company is paying a severance payment to you, and (iii) the Company invokes its
non-compete option, your severance payments will end and the non-compete payment
will begin for a period not to exceed one year from Termination Date, according
to the Company payroll schedule less applicable withholdings. In the event you
breach this clause, you agree to reimburse immediately all severance and
non-compete payments you received from the Company.

 

  iii.

You agree and understand that should the Company exercise its non-compete option
under this subparagraph, you will be bound by the terms of this Competitive
Activity/non-compete provision, even if you are terminated for cause or you
voluntary terminate, and thus do not receive the non-compete payments described
herein.

 

  iv.

Direct or Indirect Competition. For the purpose of subparagraph 8(b)(i) but
without limitation thereof, you will be in violation thereof if you engage in
any or all of the activities set forth therein directly as an individual on your
own account, or indirectly as a partner, joint venturer, employee, agent,
salesperson, consultant, officer and/or director of any firm, association,
partnership, corporation or other entity, or as a stockholder of any corporation
in which you or your spouse, child or parent owns, directly or indirectly,
individually or in the aggregate, more than five percent of the outstanding
stock.

 

  v.

If it is judicially determined that you have violated subparagraph 8(b)(i), then
the period applicable to each obligation that you have been determined to have
violated will automatically be extended from the date of judicial determination
by a period of time equal in length to the period during which such violation(s)
occurred.

 

  c.

The Company. For purposes of this subparagraph 8(c), the Company will include
any and all direct and indirect subsidiary, parent, affiliated, or related
companies of the Company for which you worked or had responsibility at the time
of termination of your employment and at any time during the two-year period
prior to such termination.

 

  d.

Non-Solicitation.

 

  i.

Of Customers. You will not, directly or indirectly, at any time during the
period of your employment or for a period of twenty-four (24) months following
your Termination Date solicit, divert, or take away or supervise any other
person, firm, or other entity in soliciting, diverting, or taking away any
Customer or Prospective Customer of the Company for the purpose of selling,
performing or providing Business Services to that Customer or Prospective
Customer.

 

Page 7 of 18



--------------------------------------------------------------------------------

LOGO [g679452dsp03.jpg]

 

 

  ii.

Of Employees. You will not, directly or indirectly, at any time during the
period of your employment or for a period of twenty-four (24) months following
your Termination Date solicit, hire, employ, engage, affiliate with for profit,
retain (or assist any other person or entity in soliciting, hiring, employing,
engaging, affiliating for profit or retaining) any person who was a Company
employee or consultant or independent contractor at any time during the one
(1)-year period prior to your soliciting, hiring, employing, engaging,
affiliating for profit or retaining, whether for your benefit or the benefit of
any other person or organization other than the Company, or solicit, induce, or
encourage any such person to terminate or leave the Company’s employ,
engagement, or other remunerative relationship with the Company. You acknowledge
that this covenant is necessary to enable the Company to maintain a stable
workforce and remain in business.

 

  e.

Confidentiality.

 

  i.

You will keep in strict confidence, and will not, directly or indirectly, at any
time, during or after your employment with the Company, disclose, furnish,
disseminate, make available or, except in the course of performing your duties
of employment, use any trade secrets or confidential business and technical
information of the Company or its Customers, suppliers or vendors, without
limitation as to when or how you may have acquired such information. Such
confidential information will include, without limitation, all information
belonging to the Company, its affiliates, subsidiaries, or any other person or
entity that has entrusted information to the Company in confidence, technology,
computer programs or programming, systems, software, software codes, designs,
data bases, trade secrets, know-how, research, methods, manuals, records,
product or service ideas or plans, work-in-progress, results, algorithms,
inventions, developments, original works of authorship, discoveries,
experimental processes, experimental results, unpublished patent applications,
laboratory notebooks, processes, formulas, investigation or research techniques,
engineering designs and drawings, hardware configuration information, regulatory
information, medical reports, clinical data and analysis reagents, cell lines,
biological materials, chemical formulas, financial information including but not
limited to price lists, pricing methodologies, cost data, financial forecasts,
historical financial data, and budgets, marketing

 

Page 8 of 18



--------------------------------------------------------------------------------

LOGO [g679452dsp03.jpg]

 

  information, including but not limited to market share data, marketing plans,
licenses, business plans, lists of the needs and preferences of Customers and
Prospective Customers, promotional materials, training courses and other
training and instructional materials, vendor and product information, all
agreements with third parties and terms of agreements, transactions and
potential transactions, negotiations, information relating to employees and
consultants of the Company, including names, contact information, and expertise,
lists of or information relating to suppliers and vendors and other business
information disclosed by the Company (whether by oral, written, graphic or
machine-readable format) which confidential information is designated in writing
to be confidential or proprietary, or if given orally, is confirmed in writing
as having been disclosed as confidential or proprietary within a reasonable time
(not to exceed 30 days after the oral disclosure), or which information would,
under the circumstances appear to a reasonable person to be confidential or
proprietary. Notwithstanding anything to the contrary herein, confidential
information shall not include any information for which you can demonstrate by
convincing evidence that: (I) have been known or developed by Employee
independent of any disclosure by Company; (II) is or becomes available to the
public through no breach of this Agreement; (III) is lawfully obtained from a
third party without restriction and without breach of this or any other
agreement; (IV) is required by law to be disclosed in response to a valid order
of a court of competent jurisdiction or authorized governmental agency; or
(V) is approved for release by Company.

 

  ii.

You specifically acknowledge that all such confidential information, whether
reduced to writing, maintained on any form of electronic media, or maintained in
your mind or memory and whether compiled by the Company, and/or you, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use,
that reasonable efforts have been made by the Company to maintain the secrecy of
such information, that such information is the sole property of the Company and
that any retention and your use of such information during your employment with
the Company (except in the course of performing your duties and obligations to
the Company) or after the termination of your employment will constitute a
misappropriation of the Company’s confidential information and/or trade secrets.

 

Page 9 of 18



--------------------------------------------------------------------------------

LOGO [g679452dsp03.jpg]

 

  iii.

The U.S. Defend Trade Secrets Act of 2016 (“DTSA”) provides that an individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (A) is made in confidence
to a federal, state or local government official, either directly or indirectly,
or to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
addition, the DTSA provides that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.

 

  iv.

You agree that upon termination of your employment with the Company, for any
reason, you will return to the Company, in good condition, all property of the
Company, including without limitation, the originals and all copies of any
documents in whatever form (electronic, hard copy, etc.) or materials which
contain, reflect, summarize, describe, analyze or refer or relate to any items
of information listed in subparagraph 8(e)(i) of this Letter. You agree that all
confidential information, as listed in subparagraph 8(e)(i) of this Letter is
the sole property of the Company and you have no right, title or interest to
this property. In the event that such items are not so returned, the Company
will have the right to charge you for all reasonable damages, costs, attorneys’
fees and other expenses incurred in searching for, taking, removing and/or
recovering such property.

 

  v.

Notwithstanding the above, you will have no liability to the Company with regard
to any confidential information you can prove was in the public domain at the
time it was disclosed or entered the public domain through no fault of yours.

 

Page 10 of 18



--------------------------------------------------------------------------------

LOGO [g679452dsp03.jpg]

 

 

  f.

Discoveries and Inventions; Work Made for Hire.

 

  i.

You agree that upon conception and/or development of any idea, discovery,
invention, improvement, software, writing or other material or design that:
(A) relates to the business of the Company, or (B) relates to the Company’s
actual or demonstrably anticipated research or development, or (C) results from
any work performed by you for the Company, you will assign to the Company the
entire right, title and interest in and to any such idea, discovery, invention,
improvement, software, writing or other material or design (together,
“Discoveries and Inventions”). Subject to the requirements of applicable state
law, if any, you understand that Discoveries and Inventions will not include,
and the provisions of this Letter will not apply to any idea, discovery,
invention, improvement, software, writing or other material or design that
qualifies fully for exclusion under the provisions of applicable state law. You
also agree that any idea, discovery, invention, improvement, software, writing
or other material or design that relates to the business of the Company or
relates to the Company’s actual or demonstrably anticipated research or
development which is conceived or suggested by you, either solely or jointly
with others, within one year following termination of your employment under this
Letter or any successor agreements will be presumed to have been so made,
conceived or suggested in the course of such employment with the use of the
Company’s equipment, supplies, facilities, and/or trade secrets.

 

  ii.

You agree that during your employment, and for one year after termination of
your employment under this Letter or any successor agreements, you will disclose
immediately and fully to the Company any Discovery and Invention conceived, made
or developed by you solely or jointly with others. The Company agrees to keep
any such disclosures confidential. You also agree to record descriptions of all
work in the manner directed by the Company, agree that all such records and
copies, samples and experimental materials will be the exclusive property of the
Company, and agree not to remove these records from the Company’s place of
business except as expressly permitted by Company policy which may, from time to
time, be revised at the sole election of the Company for the purpose of
furthering the Company’s business. You agree that at the request of and without
charge to the Company, but at the Company’s expense, you will execute a written
assignment of the idea, discovery, invention, improvement, software, writing or
other material or design to the Company and will assign to the Company any
application for letters patent or for trademark registration made thereon, and
to any common-law or statutory copyright therein; and that you will do whatever
may be necessary or desirable to enable the Company to secure any patent,
trademark, copyright, or other property right therein in the United States and
in any foreign country, and any division, renewal, continuation, or continuation
in part thereof, or for any reissue of any patent issued

 

Page 11 of 18



--------------------------------------------------------------------------------

LOGO [g679452dsp03.jpg]

 

  thereon. In the event the Company is unable, after reasonable effort, and in
any event after ten business days, to secure you signature on a written
assignment to the Company of any application for letters patent or to any
common-law or statutory copyright or other property right therein, whether
because of your physical or mental incapacity or for any other reason
whatsoever, you irrevocably designate and appoint the CEO of the Company as your
attorney-in-fact to act on your behalf to execute and file any such application
and to do all other lawfully permitted acts to further the prosecution and
issuance of such letters patent, copyright or trademark Any assignment of the
rights to an idea, discovery, invention, improvement, software, writing or other
material or design includes all rights of attribution, paternity, integrity,
modification, disclosure and withdrawal, any other rights throughout the world
that may be known or referred to as “moral rights,” “artists rights,” “droit
moral,” or the like. (“Moral Rights”) To the extent that Moral Rights cannot be
assigned under applicable law, you hereby waive and agree not to enforce any and
all Moral Rights, including, without limitation, any limitation on subsequent
modification, to the extent permitted under applicable law.

 

  iii.

You acknowledge that, to the extent permitted by law, all work papers, reports,
documentation, drawings, photographs, negatives, tapes and masters therefor,
prototypes and other materials (hereinafter, “items”), including without
limitation, any and all such items generated and maintained on any form of
electronic media, generated by you during your employment with the Company will
be considered a “work made for hire” and that ownership of any and all
copyrights in any and all such items will belong to the Company. The item will
recognize the Company as the copyright owner, will contain all proper copyright
notices, e.g., “(creation date), All Rights Reserved,” and will be in condition
to be registered or otherwise placed in compliance with registration or other
statutory requirements throughout the world.

 

  g.

Communication of Contents of Letter. While employed by the Company and for one
year thereafter, you will communicate the contents of paragraph 8 of this Letter
to any person, firm, association, partnership, corporation or other entity that
you intend to be employed by, associated with, or represent.

 

  h.

Confidentiality Agreements. You agree that you will not disclose to the Company
or induce the Company to use any secret or confidential information belonging to
your former employers. Before the execution of this agreement, you agree to
provide the Company with a copy of the relevant sections of any and all
agreements with a third party that preclude or limit your right to make
disclosures or to engage in any other activities contemplated by your employment
with the Company (the “Prior Employment Documents”).

 

Page 12 of 18



--------------------------------------------------------------------------------

LOGO [g679452dsp03.jpg]

 

 

  i.

Relief. You acknowledge and agree that the remedy at law available to the
Company for breach of any of your obligations under this Letter would be
inadequate. You therefore agree that, in addition to any other rights or
remedies that the Company may have at law or in equity, temporary and permanent
injunctive relief may be granted in any proceeding which may be brought to
enforce any provision contained in subparagraphs 8(b), 8(d), 8(e), 8(f), 8(g)
and 8(h) inclusive, of this Letter, without the necessity of proof of actual
damage or the need to post a bond.

 

  j.

Reasonableness. You acknowledge that your obligations under this paragraph 8 are
reasonable in the context of the nature of the Company’s Business and the
competitive injuries likely to be sustained by the Company if you were to
violate such obligations. You further acknowledge that this Letter is made in
consideration of, and is adequately supported by the agreement of the Company to
perform its obligations under this Letter and by other consideration, which you
acknowledge constitutes good, valuable and sufficient consideration.

 

  9.

Definitions.

 

  a.

“Customer” means any client, customer or account, including, but not limited to
any person, firm, corporation, association or other business entity of any kind
to which the Company has provided or is providing products or services.

 

  b.

“Company’s Business” means the research, development, and/or commercialization
of products and services based on gene-editing technologies in the field of
agriculture food and plant sciences, which is to be construed to include all
research, development, and/or commercialization of products and services as may
hereinafter evolve within the gene editing field or is in planning or
developmental stages at the Company.

 

  c.

“Permanent Disability” means that, because of accident, disability, or physical
or mental illness, you are deemed permanently incapable of performing your
duties to the Company or any subsidiary, as determined in accordance with the
Company’s then current disability insurance policy.

 

  d.

“Prospective Customer” means any prospective client, customer or account,
including, without limitation, any person, firm, corporation, association or
other business entity of any kind with which the Company had any negotiations or
substantial discussions regarding the possibility of providing products or
services within the one (1) year period preceding your Termination Date.

 

Page 13 of 18



--------------------------------------------------------------------------------

LOGO [g679452dsp03.jpg]

 

 

  e.

“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and any guidance issued thereunder.

 

  f.

“Termination Date” means the effective date of your termination of employment
with the Company.

 

  g.

“Termination For Cause” means the termination by the Company of your employment
with the Company or any subsidiary as a result of (i) your conviction of or plea
of guilty or nolo contendere to a crime that constitutes a felony or a crime
that constitutes a misdemeanor involving moral turpitude; (ii) your engagement
in an act of fraud, dishonesty, or unauthorized disclosure of Confidential
Information (as defined in this Letter); (iii) your willful failure or refusal
to comply with any valid and legal directive of the Board of Directors or the
CEO; (iv) your gross negligence or willful misconduct with respect to the
Company or any subsidiary or affiliate of the Company; (v) your failure or
refusal to perform your duties and responsibilities as General Counsel, (other
than such failure resulting from incapacity due to physical or mental illness or
temporary or permanent disability) which is not cured within five (5) days after
written notice thereof to you; (vi) your material failure to comply with the
Company’s written policies or rules, red within five (5) days after written
notice thereof to you; (vii) your willful misconduct which has, or can
reasonably expected to have, a direct and material adverse monetary effect on
the Company or (viii) your material breach of this Letter or any other written
agreement with the Company, which is not cured within thirty (30) days after
written notice thereof to you.

 

  h.

“Termination Without Cause” means the termination by the Company of your
employment with the Company for any reason other than a termination for
Permanent Disability, death, or a Termination for Cause.

 

  10.

Section 409(A).

 

  a.

General Compliance. This Letter is intended to comply with Section 409(A) or an
exemption thereunder and will be construed and administered in accordance with
Section 409(A). Notwithstanding any other provision of this Letter, payments
provided under this Letter may only be made upon an event and in a manner that
complies with Section 409(A) or an applicable exemption. Any payments under this
Letter that may be excluded from Section 409(a) either as separation pay
provided due to an involuntary separation from

 

Page 14 of 18



--------------------------------------------------------------------------------

LOGO [g679452dsp03.jpg]

 

  service or as a short-term deferral will be excluded from Section 409(A) to
the maximum extent possible. For purposes of Section 409(A), each installment
payment provided under this Letter will be treated as a separate payment. Any
payments to be made under this Letter upon a termination of employment will only
be made upon a “separation from service” under Section 409A. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Letter comply with Section 409A and in no event will the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by you on account of non-compliance with
Section 409A.

 

  b.

Specified Employees. Notwithstanding any other provision of this Letter, if any
payment or benefit provided to you in connection with your termination of
employment is determined to constitute “non-qualified deferred compensation”
within the meaning of Section 409A and you are determined to be a “specified
employee” at that time as defined in Section 409A(a)(2)(b)(i), then such payment
or benefit will not be paid until the first payroll date to occur following the
six-month anniversary of the Termination Date (the “Specified Employee Payment
Date”) or, if earlier, on your death. The aggregate of any payments that would
otherwise have been paid before the Specified Employee Payment Date (and
interest on such amounts calculated based on the applicable federal rate
published by the Internal Revenue Service for the month in which your separation
from service occurs shall be paid to the you in lump sum on the specified
Employee Payment date and thereafter, any remaining payments will be paid
without delay in accordance with their original schedule.

 

  11.

Representations. As of the Effective Date, you represent and warrant to the
Company that, except for the Prior Employment Documents described in
Section 8(h):

 

  a.

Your acceptance of employment with the Company and your performance of the
duties and responsibilities under this Letter will not conflict with or result
in a violation of, a breach of, or a default under any contract, agreement or
understanding to which she is a party or otherwise bound.

 

  b.

Your acceptance of employment with the Company and the performance of your
duties and responsibilities under this Letter will not violate any
non-solicitation, non-competition or other similar covenant or agreement of a
prior employer.

 

  12.

Survival. Upon the termination of this Letter, the respective rights and
obligations of the parties hereto will survive this termination to the extent
necessary to carry out the intention of the parties to this Letter.

 

Page 15 of 18



--------------------------------------------------------------------------------

LOGO [g679452dsp03.jpg]

 

 

  13.

Taxes. The Company may withhold from any amounts payable under this Letter all
federal, state, city or other taxes as the Company is required to withhold
pursuant to any applicable law, regulation or ruling. Notwithstanding any other
provision of this Letter, the Company will not be obligated to guarantee any
particular tax result for you with respect to any payment provided to you
hereunder, and you will be responsible for any taxes imposed on you with respect
to any such payment.

 

  14.

Notices. Any notice provided for in this Letter will be in writing, with a copy
to respective individual email addresses, and will be either personally
delivered, sent by reputable overnight carrier or mailed by first class mail,
return receipt requested, to the recipient at the address below indicated:

Notices to the Company:

Mr. Jim Blome, CEO

Calyxt, Inc.

2800 Mount Ridge Road

Roseville, MN 55113

or such other address or to the attention of such other person as the recipient
party will have specified by prior written notice to the sending party. Any
notice under this Letter will be deemed to have been given when so delivered.

 

  15.

Severability. Whenever possible, each provision of this Letter will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Letter is held to be invalid or unenforceable in
any respect under any applicable law, such invalidity or unenforceability will
not affect any other provision, but this Letter will be reformed, construed and
enforced as if such invalid or unenforceable provision had never been contained
herein. Should a determination be made by the Court designated in paragraph 20
hereof that the character, duration, or geographical scope of paragraph 8 of the
Letter is unreasonable in light of the circumstances as they then exist, then it
is the intention and the agreement of the parties to the Letter that the
provision be construed by the Court in such a manner as to impose only those
restrictions on the parties that are reasonable in light of the circumstances as
they then exist and as are necessary to assure the parties of the intended
benefit of the Letter. If, in any judicial proceeding, the Court refuses to
enforce all of the

 

Page 16 of 18



--------------------------------------------------------------------------------

LOGO [g679452dsp03.jpg]

 

  separate provisions included in the Letter because, taken together, they are
more extensive than necessary to assure the parties of the intended benefit of
the Letter, those provisions which, if eliminated, would permit the remaining
separate provisions to be enforced in such proceeding, will, for the purpose of
such proceeding, be deemed eliminated from the Letter.

 

  16.

Complete Agreement. This Letter embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.

 

  17.

Counterparts. This Letter may be executed in separate counterparts, each of
which will be deemed to be an original and both of which taken together will
constitute one and the same agreement.

 

  18.

Successors and Assigns. This Letter will bind and inure to the benefit of and be
enforceable by you, the Company and your and the Company’s respective heirs,
executors, personal representatives, successors and assigns, except that neither
party may assign any rights or delegate any obligations hereunder without the
prior written consent of the other party. You hereby consent to the assignment
by the Company of all of its rights and obligations hereunder to any successor
to the Company by merger or consolidation or purchase of all or substantially
all of the Company’s assets, provided such transferee or successor assumes the
liabilities of the Company hereunder.

 

  19.

Governing Law. This Letter will be governed by, and construed in accordance
with, the internal, substantive laws of the State of Minnesota. You agree that
the state and federal courts located in the State of Minnesota, without regard
to or application of conflict of laws principles, will have jurisdiction in any
action, suit or proceeding against you based on or arising out of this Letter
and you hereby: (a) submit to the personal jurisdiction of such courts;
(b) consent to service of process in connection with any action, suit or
proceeding against you; and (c) waive any other requirement (whether imposed by
statute, rule of court or otherwise) with respect to personal jurisdiction,
venue or service of process.

 

  20.

Amendment and Waiver. The provisions of this Letter may be amended or waived
only with the prior written consent of you and the Company, and no course of
conduct or failure or delay in enforcing the provisions of this Letter will
affect the validity, binding effect or enforceability of this Letter.

 

Page 17 of 18



--------------------------------------------------------------------------------

LOGO [g679452dsp03.jpg]

 

 

  21.

Acknowledgement of Full Understanding. I acknowledge and agree that I have fully
read and understand this Letter, and I have had the opportunity to ask questions
and consult with an attorney of my choice before signing this Letter.

If these terms are acceptable to you, please sign and date this Letter in the
appropriate space below and return it to me as soon as possible. We look forward
to you becoming a part of our team.

 

Please call me with any questions. Sincerely,

/s/ Jim BLOME

Jim BLOME, CEO Date:                                     
                                     Agreed and Accepted:

/s/ Debra Frimerman

Debra Frimerman Date: 1/21/19

 

Page 18 of 18